DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-8 are pending and have been examined in this application.
Claims 1-8 are currently amended;
Claims 1-8 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 11/23/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	
Claim Objections
Claim 8 is objected to because of the following informalities:  
The Examiner suggests that claim 8 should be amended to recite the term comprising followed by colon (:) to separate the body of the claim form its preamble.  
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of claim 1 wherein “….a fixing portion fixed relative to the structure.…” is creating ambiguity as to whether the applicant is referring to the support structure or “a structure” recited in line 
The recitation of claim 2 wherein “…first support tool and the second support tool comprises a set of support tools…” The Examiner asserts that it is unclear whether the Applicant intends to claim the first support tool and the second support tool each comprises a set of support tools or whether the first support tool and the second support tool in combination comprises a set of support tools.
Dependent claims 3-7 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Morton (U.S. Pat. Pub. No. 20180311795 A1).
Regarding claim 1, Morton teaches a support structure configured to support a component mounted on a mounting surface of a structure by pressing the component toward the mounting surface, the support structure comprising:
a first support tool (Morton; Fig; 5; 66) and a second support tool (Morton; 50) configured such that the component is pressed toward the mounting surface and supported by the first support tool and the second support tool; and
a fixing portion (Morton; 58) fixed relative to the structure, wherein: 	the first support tool has a first bolt insertion hole (Morton; hole of 66 receiving 58); 	the second support tool has a second bolt insertion hole (Morton; hole of 50 receiving 58); 	the first support tool and the second support tool are
fixed to the fixing portion by the fixing portion passing through the first bolt insertion hole and the second bolt insertion hole when the first bolt insertion hole and the second bolt insertion hole are axially aligned.
Regarding claim 6, Morton teaches the first support tool and the second support tool (Morton; 66, 50) are overlapping when fixed to the fixing portion (Morton; 58).
Regarding claim 8, Morton teaches a support tool set configured to support a component mounted on a mounting surface of a structure by pressing the component  toward the mounting surface, the support tool set comprising: 	a first support tool (Morton; Fig. 5; 66) and a second support tool (Morton; 50)  configured such that the component  is pressed  toward the mounting surface side and supported by the first support tool and the second support tool, wherein: 	the first support tool has a first bolt insertion hole (Morton; hole of 66 receiving 58); 	the second support tool has a second bolt insertion hole (Morton; hole of 50 receiving 58); and 	the first support tool and the second support tool are configured to be fixed to a same fixing portion (Morton; 58) of the structure  by receiving the same fixing portion in the first bolt insertion hole and the second bolt insertion hole [intended use/capable].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morton (U.S. Pat. Pub. No. 20180311795 A1).
Regarding claim 7, Morton teaches the first support tool and the second support tool. However, Morton is silent to disclose two different materials. The Examiner takes the official notice that the support tool made of various materials are old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Morton having the first and second support tools that are made of different materials. The motivation would have been to provide desired heat and strength tolerance while making the product cost effective. Therefore, it would have been obvious to modify Morton as specified in claim 7.
Allowable Subject Matter
Claims 2-5 as best understood would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631


/Muhammad Ijaz/Primary Examiner, Art Unit 3631